Citation Nr: 1135027	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  98-13 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 1968 to January 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, denied the Veteran's claim for entitlement to TDIU.  

This matter was previously before the Board in July 2005, March 2008, and April 2009, at which time it was remanded for further development and to address issues that were intertwined with the TDIU claim.  In March 2010, the Board again remanded this matter for clarification of a VA medical nexus opinion and for referral of this matter to the Undersecretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  The case has returned to the Board and is again ready for appellate action.


FINDINGS OF FACT

1.  The Veteran has only two service-connected disabilities: lumbar paravertebral myositis, rated as 40 percent disabling; and schistosomiasis, intestinal, rated as 0 percent disabling.  The combined service-connected disability rating is 40 percent (under the combined rating table).  As such, the Veteran does not meet the percentage criteria for TDIU.

2.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities alone prevent him from securing or following a substantially gainful occupation.  



CONCLUSION OF LAW

The criteria are not met for entitlement to TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2001, August 2001, January 2004, August 2005, and March 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the VCAA letter dated in March 2008 from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice and notice pursuant to Dingess, supra, that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal.  Thus, there is a timing error as to the VCAA and Dingess notices.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) has held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, initial and additional VCAA notices were provided in May 2001, August 2001, January 2004, August 2005, and March 2008, after issuance of the initial unfavorable AOJ decision in September 1997.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in May 2004, followed by subsequent VCAA and Dingess notice in May 2001, August 2001, January 2004, August 2005, and March 2008, the RO readjudicated the claim in SSOCs dated in September 2002, February 2005, October 2007, November 2008, September 2009, and April 2011.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and medical records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  Private treatment records also have been associated with the claims file.  The Veteran also was provided with VA examinations in connection with his claim.  There is no indication from the Veteran or his representative that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, in the March 2010 remand, the RO was instructed to request from a previous February 2008 VA examiner clarification as whether the Veteran's unemployability was due to his service-connected lumbar paravertebral myositis or a nonservice-connected disability, and to opine as to the effect the Veteran's service-connected lumbar paravertebral myositis, his nonservice-connected intervertebral disc syndrome (IVDS), or any other nonservice-connected disability, has on his ability to obtain and maintain gainful employment.  The February 2008 VA examiner provided two addenda to his initial medical opinion in April 2010 and January 2011.  The Board finds these two additional opinions to substantially comply with the Board's March 2010 remand directives as the VA examiner responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in its March 2010 remand, a request also was made to submit the TDIU claim at issue to the Undersecretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b), but that such development has not been completed.  In this regard, given the VA examination addenda dated in April 2010 and January 2011, indicating that the Veteran's unemployability is due to both his service-connected lumbar paravertebral myositis and his nonservice-connected IVDS and degenerative joint disease, and that the nonservice-connected IVDS and degenerative joint disease are far more serious conditions than the service-connected lumbar paravertebral myositis, the Board finds that such a referral is unnecessary as the evidence fails to indicate that the Veteran's unemployability is due to his service-connected disabilities only.  Thus, such noncompliance with the Board's remand is not prejudicial to the Veteran.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In this case, the Veteran has the following service-connected disabilities: lumbar paravertebral myositis, rated as 40 percent disabling; and schistosomiasis, intestinal, rated as 0 percent disabling.  The combined service-connected disability rating is 40 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, he does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Thus, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for the possibility of an extra-schedular referral.  38 C.F.R. 
§ 4.16(b).

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for awarding TDIU are not met.  
38 C.F.R. § 4.16.  The current evidence of record, as a whole, does not support the conclusion that the Veteran cannot work due to his service-connected disabilities. 

A review of the evidence of record reveals that the Veteran took 30 credits of college courses between 1977 and 1979.  The Veteran worked as a paper hanger in 1985.  In February 1988, he began a permanent position of housekeeping aid at VA.  In April 1989, he sustained a fall and injured his back while at work.  He continued to receive treatment for back pain in May 1989, when he was assessed with acute lumbar strain.  Records also show continued treatment for low back pain through October 1989.  In January 1990, the Veteran was examined by a VA physician and found to be unfit for work.  It was recommended that he be separated due to being permanently and totally disabled.  Records also show that, in March 1990, the Veteran was diagnosed with schizophreniform disorder, rule/out schizophrenia.  

In August 1990, the Veteran was approved for disability retirement.  

A Social Work Service Report and Summary dated in December 1990 indicated that the Veteran was unemployable, though the reason for such umemployability was not indicated.  A May 1991 VA psychiatric examination shows a report by the Veteran that he stopped working as a maintenance worker at a VA hospital in 1989, but he did not indicate the reason for not working.  

June 1992, June 1995, August 1995, August 1996, and July 1997 medical reports by M. V. Rodriguez, M.D., diagnosed the Veteran with chronic low back pain, anxiety, atypical depression, history of heroin and cocaine abuse (in remission), and numbness and pain in lower extremities.  The physician indicated that the Veteran was unable to perform his duties as housekeeping aid due to no improvement with treatment.  However, it is unclear which of the diagnosed disabilities rendered the Veteran unable to perform his work duties.

An undated private treatment record noted reports that the Veteran missed work frequently and that he frequently felt "very painful in the back."  He reported that he was found unfit to work.  

On his August 1997 TDIU application (VA Form 21-8940), the Veteran indicated that he had various disabilities, including a pancreas disability, liver disability,  psychiatric disability, and back disability.

VA psychiatric, spine, and intestines examinations dated in February 2008 indicated that the Veteran was unemployed due to both back and psychiatric problems.  

An April 2010 addendum to the February 2008 VA spine examination indicated that, due to his service-connected lumbar paravertebral myositis and his nonservice-connected IVDS and degenerative joint disease, the Veteran is restricted to a light-duty, sedentary job with no lifting, pushing, carrying, or pulling objects more than 10 pounds repeatedly during an eight-hour working day; and no prolonged sitting or standing more than one hour without taking 15-minute breaks.  Another addendum dated in January 2011 indicated that the symptoms attributable to the Veteran's service-connected lumbar paravertebral myositis cannot be separated from those attributable to his nonservice-connected IVDS and degenerative joint disease as all three disabilities could cause a low back pain and limitation of motion.  However, the VA examiner noted that the nonservice-connected IVDS and degenerative joint disease could also cause neurologic deficits and are far more serious disorders than the service-connected paravertebral myositis, which is a muscle spasm with no neurological deficits. 

In this case, the Board finds that the majority of the evidence provides clear and probative evidence against the Veteran's TDIU claim.  Specifically, the Veteran became unemployable in 1989, after sustaining an injury at work and hurt his back.  He had no complaints that his service-connected disabilities affected his ability to work until then.  Prior to that time, there is no evidence that the Veteran was unable to work due to his service-connected disabilities.  In addition, no post-service private or VA treatment record has indicated that the Veteran's unemployability is due to his service-connected lumbar spine disability.  Most significantly, a VA examiner opined in an April 2010 VA examination addendum that the Veteran is restricted to gainful employment on a light-duty, sedentary job with restrictions on pushing, lifting, carrying, pulling, and prolonged sitting and standing.  The VA examiner neither indicated that the Veteran was completely unemployable nor that he was unemployable due to his service-connected disabilities only.  He further indicated in January 2011 that, while the symptoms of the Veteran's service-connected lumbar spine disability and those of his nonservice-connected lumbar spine disability could not be separated, his nonservice-connected lumbar spine disabilities are far more serious conditions than his service-connected disability.  

Thus, the Veteran does not meet the percentage criteria for TDIU under 38 C.F.R. § 4.16(a).  In addition, the overall evidence does not demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities only; as such, a referral for extra-schedular consideration is not warranted.  38 C.F.R. § 4.16(b).  The Board sees that the vast majority of the evidence of record is against the award of a TDIU.  Not only was there no indication of unemployability due to service-connected disabilities prior to 1989, when the Veteran became disabled from a work injury, but a VA examiner also recently provided evidence against the Veteran's claim by indicating that he is restricted to light-duty, sedentary jobs.  This evidence outweighs any positive evidence of record, which is minimal.  As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to a TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


